Name: Council Regulation (EEC) No 1334/86 of 6 May 1986 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of intervention by the European Agricultural Guidance and Guarantee Fund, Guarantee Section
 Type: Regulation
 Subject Matter: NA;  processed agricultural produce;  EU finance
 Date Published: nan

 No L 119/ 18 Official Journal of the European Communities 8.5.86 COUNCIL REGULATION (EEC) No 1334/86 of 6 May 1986 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of intervention by the European Agricultural Guidance and Guarantee Fund, Guarantee Section THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agri ­ cultural policy (1), as last amended by Regulation (EEC) No 3769/85 (2), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), Whereas Article 5 of Regulation (EEC) No 1883/78 (5), as last amended by Regulation (EEC) No 964/86 (6), provides that, in the case of funds originating in the Member States used for intervention purchasing of products , the amount of the interest charges to be financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, are to be calculated on the basis of an interest rate uniform throughout the Community ; whereas this rate must be representative of the interest rates actually paid by the Member States ; Whereas Article 6 of the same Regulation provides that material operations arising from storage are to be financed by the EAGGF, Guarantee Section, by means of standard amounts uniform throughout the Community ; whereas such standard amounts normally reflect the level of weighted costs in the Member States ; Whereas , in order to ensure that the Community budget continues to be implemented under appropriate conditions in 1986 and that the reference framework fixed by the Council is complied with , the Commission should , under the present circumstances , be authorized to derogate from the rules laid down in Articles 5 and 6 of Regulation (EEC) No 1883/78 , such authorization to remain in force until the level of intervention stocks has decreased substantially ; whereas, in the light of current estimates , such authorization will have to remain in force for the 1987 and 1988 financial years , HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be added to Article 5 of Regulation (EEC) No 1883/78 : 'By way of derogation from the first paragraph, the Commission shall be authorized, for the 1986, 1987 and 1988 financial years , to fix the uniform interest rate at a level below its representative level . In the case of Member States which themselves pay an interest rate which is lower than the rate fixed, the Commission may fix the uniform interest rate at that lower level .' Article 2 The following paragraph shall be added to Article 6 of Regulation (EEC) No 1883/78 : 'By way of derogation from the first paragraph , the Commission shall be authorized, for the 1986, 1987 and 1988 financial years , to fix the uniform standard amounts at a level corresponding to three-quarters of the uniform standard amounts established on a normal basis .' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL O OJ No L 94 , 28 . 4 . 1970 , p. 13 . O OJ No L 362 , 31 . 12 . 1985 , p. 17 . C) OJ No C 85 , 14 . 4 . 1986, p. 93 . (4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). C) OJNo L 216 , 5 . 8 . 1978 , p. 1 . (6) OJ No L 89 , 4 . 4 . 1986, p. 1 .